DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on March 21, 2022.
 
Response to Amendment
Applicant's submission filed on March 21, 2022 has been entered. Claims 32-37 have been added. Claims 1-13, 24-25 and 27-37 are pending in the current application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed different data (as recited in claim 11) lacks antecedent basis in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “The data restoration method of claim 10, wherein before creating the new partition in the ROM, the data restoration method further comprises deleting different data from the data partition.” It is unclear as to what the different data refers to. Specifically, one of ordinary skill in the art would not be able to ascertain what exactly the different data is different from, and/or what would make the data different (i.e. What is the data different from?).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 24-25 and 27-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 24 and 25 recite “display(ing), in response to the first input, candidate data as icons in a first format” Claims 1, 24 and 25 recite “display(ing), in response to the second input, the icons representing the to-be-restored data in a second format and the icons representing a remainder of the candidate data that is not the to-be-restored data in the first format”.  In regards to the aforementioned limitations, displaying the candidate data as icons in a first format, displaying the to-be-restored data as icons in a second format, and displaying the remainder of the candidate data that is not the to-be-restored data as icons in the first format is considered new matter by examiner, as the specification does not explicitly teach the displaying of any data in a first and/or second format. As understood by examiner, the claimed “display(ing), in response to the second input, the icons representing the to-be-restored data in a second format and the icons representing a remainder of the candidate data that is not the to-be-restored data in the first format” may correspond to the teachings of paragraphs [0006], [0010], [0145], [0146] and [0137]. Paragraph [0137] recites “S402: In response to the first input, the mobile phone displays a display interface including at least one piece of candidate data.” Paragraph [0006] recites “According to a first aspect. this application provides a data restoration method used when a terminal is restored to factory settings. including: displaying, by10 the terminal, at least one piece of candidate data in response to a first input of enabling, by a user, a function of restoring to factory settings: receiving. by the terminal.” Paragraph [0010] recites “In a possible design method, after the receiving. by the terminal, a second input of selecting, by the user. to-be-restored data from the candidate data. the method15 further includes: marking, by the terminal, the to-be-restored data.” Paragraph [0145] recites “S404: In response to the second input. the mobile phone marks the to-be-5 restored data.” Paragraph [0146] recites “After the mobile phone receives the second input, the mobile phone may mark the to-be-restored data selected by the user, so that the mobile phone can distinguish, when the mobile phone is subsequently restored to factory settings, which data the user wants to retain.” As claimed, the terms first and second format in conjunction with the limitation “display(ing), in response to the second input, the icons representing the to-be-restored data in a second format and the icons representing a remainder of the candidate data that is not the to-be-restored data in the first format” are broader than the teachings contemplated in paragraphs [0006], [0010], [0145], [0146] and [0137] of the originally filed specification, and therefore would include teachings that are not contemplated in the originally filed specification. Thus, recitation of the terms first and second format as claimed is considered new matter.
All dependent claims are rejected for having the same deficiency as the claims that they depend on. 
Claim 11 recites “The data restoration method of claim 10, wherein before creating the new partition in the ROM, the data restoration method further comprises deleting different data from the data partition.” The claimed different data has not been recited in the originally filed specification, nor does the originally filed specification teach deleting different data, therefore the claimed different data is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 24-25, 27-31, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal et al. (hereinafter Ghoshal, US Patent No. 9,280,483) in view of Fair (US Publication No. 2008/0115071).

Regarding claim 1, Ghoshal teaches:
A data restoration method implemented by a terminal and comprising:
receiving, from a user, a first input for enabling a function of restoring to factory settings (See Abstract “A portable electronic device may be rebranded, this rebranding may cause a plurality of data files in a user memory partition on the portable electronic device to be deleted when the device is returned to factory settings or otherwise wiped during the rebranding. See Abstract “Therefore, a user may want to rebrand their device without losing the data in the user memory partition. The user may specify or configure the device to copy or move the plurality of data to a carrier memory partition or a system memory partition on the device, or to a remote server, or to a removable memory such as an SD card. See Col. 9, line 2-8 “In an embodiment, the rebranding command may be received by the rebranding application 110 on the portable electronic device 102 in response to a selection made by the user of the portable electronic device 102. This selection may be made from a notification displayed on the portable electronic device 102 or by interaction with a customer care representative.” A user may decide to rebrand/factory reset a device.); 
displaying, in response to the first input candidate data as icons in a first format, wherein each of the icons represents one piece of the candidate data (See Col. 5, lines 29-38 “The plurality of user data files in the user memory partition may comprise a plurality of pieces of information including applications and related settings, as well as add-ons, hardware configurations, connectivity, software configurations, and at least one user profile which may comprise at least some pieces of information of the plurality of pieces of information. The user profile may be configured by the user in whole or in part, and may also comprise the icons to be displayed in a particular view of the graphical user interface.” Under broadest reasonable interpretation, the icons themselves as displayed are considered a first format.); 
receiving, from the user, a second input for selecting to-be-restored data from the candidate data, wherein the to-be-restored data are located in a storage directory of the terminal (See Col. 7, lines 22-32 “In response to receiving the rebranding command, the rebranding application 110 may send a plurality of data files 106a from the user memory partition 106 to a new storage location. The new storage location may be determined by user preferences on the device or may be selected and/or confirmed by the user if it was previously selected prior to rebranding after the rebranding application receives the rebranding command 110. In process "A" in FIG. 2A, the plurality of data files 106a may be moved to the carrier memory partition 104 which may not be affected by resetting.” A user may select an option to back-up/store user data to a location that will not be affected by a factory reset.);
displaying, in response to the second input (See Col. 7, lines 22-32 “The new storage location may be determined by user preferences on the device or may be selected and/or confirmed by the user if it was previously selected prior to rebranding after the rebranding application receives the rebranding command 110.”), the icons representing the to-be-restored data (See Col. 7, lines 22-32 “In process "A" in FIG. 2A, the plurality of data files 106a may be moved to the carrier memory partition 104 which may not be affected by resetting. See block 306 of Figure 3. After the user makes a selection to store user data to another location, the user data is selected/”marked” to be transferred.);
backing up the to-be-restored data to a target storage space that is of the terminal and that is not formatted when the factory settings are restored (See Col. 7, lines 22-32 “In process "A" in FIG. 2A, the plurality of data files 106a may be moved to the carrier memory partition 104 which may not be affected by resetting.” See Col. 6, lines 58-62 “As a part of executing the rebranding command, a plurality of data files 106a located in the user memory partition 106 may be moved to a storage location where the files will not be over-written or otherwise deleted or altered during the rebranding.” A user may select an option to back-up/store user data to a location that will not be affected by a factory reset.);
performing an operation of restoring to the factory settings (See Col. 9, line “At block 318, after at least some of the plurality of data files 106a have been removed from the user memory partition 106, the rebranding application 110 executes the rebranding command and the portable electronic device 102 is rebranded, for example, by resetting the portable electronic device 102 as discussed above. In an embodiment, rebranding comprises restoring the user memory partition 106 to factory settings.”); and 
restoring, after performing the operation, the to-be-restored data from the target storage space to the storage directory (See Col. 9, lines 43-46 “At block 320, subsequent to rebranding, the rebranding application 110 moves the plurality of data 106a files back from the at least one storage location to the user partition 106.”). 

Ghoshal does not explicitly disclose what Fair teaches:
displaying, in response to the second input, the icons representing the to-be-restored data in a second format (See Figure 6, in which in response to user selection of the data, the data/icons are represented as being selected/checked/highlighted data that will be backed up and/or restored. Such selection/checked/highlighted representation of the data corresponds to the claimed second format.) and the icons representing a remainder of the candidate data that is not the to-be-restored data in the first format (See Figure 6, in which in response to user selection to perform data backup operations, the data/icons that are not selected to be backed up are displayed in a first format as being unselected/unchecked/not highlighted. Such unselected/unchecked/not highlighted representation of the data corresponds to the claimed first format.);

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data preservation system of Ghoshal with the data backup/recovery interface aspect of Fair to optimize data backup/recovery methods by user, by improving user access to data preservation capabilities via a user interface. Such combination would provide a smoother user experience when performing data backup and recovery, while still being able to retain desired data.

Regarding claim 2, Ghoshal teaches:
The data restoration method of claim 1, wherein the candidate data comprise at least one of a contact, a short message service (SMS) message, a picture, a video, a call record, or music (See Col. 5, line 29-35 “The plurality of user data files in the user memory partition may comprise a plurality of pieces of information including applications and related settings, as well as add-ons, hardware configurations, connectivity, software configurations, and at least one user profile which may comprise at least some pieces of information of the plurality of pieces of information.” See claim 4 of Ghoshal “wherein the selection of the different service brand is made in response to a notification sent to the portable electronic device from the branding server, wherein the notification sent to the portable electronic device is sent as at least one of an email, a voicemail, an MMS message, or an SMS message.” See Col. 6, lines 36-46 “The server 114 may be used to store user data during rebranding as discussed in detail below and may store other data related to the telecommunications service provider. In some embodiments, a client ID is associated with the portable electronic device 102, this client ID may cause certain applications and options to be available to and/or presented to the portable electronic device 102 when the device is connected to, for example, a web interface that promotes downloads of applications, music, and other software from a site maintained by the telecommunications service provider or a third party.” Prior art Ghoshal teaches data stored on the device to be application data, music, email, a voicemail, an MMS message, or an SMS message. 

Regarding claim 3, Ghoshal teaches:
The data restoration method of claim 1, wherein before backing up the to-be-restored data, the data restoration method further comprises determining that the target storage space is an unoccupied storage space in a … memory when a first size of the to-be-restored data is less than a second size of the unoccupied storage space (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified” The prior art determines if size of the data to be backed up is less than or greater than the size of the location that the data will be copied to during the backup, then backing up the data in a first location and/or a second location based on the size of the data compared to an amount of unoccupied storage space available.). 

Ghoshal teaches the target storage space to be an unoccupied storage space in a memory partition(s) depicted in Figures 2A-2D. Ghoshal, however, does not teach the memory partition(s) to be random-access memory (RAM). Since RAM is conventional memory in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try storing the data in RAM, choosing from a finite number of identified, predictable solutions (i.e. memory types such as RAM, EEPROM, etc.), with a reasonable expectation of success;

Regarding claim 4, Fair teaches: 
The data restoration method of claim 1, wherein the second format comprises marking (See Figure 6, in which in response to user selection of the data, the data/icons are represented as being selected/checked/highlighted data that will be backed up and/or restored. Such selection/checked/highlighted representation of the data corresponds to the claimed second format.).

Regarding claim 5, Ghoshal teaches:
The data restoration method of claim 4, further comprising recording an initial storage path of the storage directory in a preset backup list (See rejection of claim 1 in view of Figures 2A-2D in which the original storage path/location (i.e. user partition) of where the user data is stored is determined/recorded in the system.).

Regarding claim 6, Ghoshal teaches:
The data restoration method of claim 5, further comprising: 
obtaining the to-be-restored data based on the initial storage path; and
copying the to-be-restored data to the target storage space (See abstract “Therefore, a user may want to rebrand their device without losing the data in the user memory partition. The user may specify or configure the device to copy or move the plurality of data to a carrier memory partition or a system memory partition on the device, or to a remote server, or to a removable memory such as an SD card.” See Figures 2A-2D and blocks 306, 308, 310, 312, 314 and 316 of Figure 3, in which the user data to be restored is obtained based on the user partition (i.e. initial storage path/location), and copied to either a system partition, carrier partition, remote server, or removable memory.).

Regarding claim 7, Ghoshal teaches:
The data restoration method of claim 1, wherein after receiving the second input, the data restoration method further comprises: 
comparing a first size of the to-be-restored data with a third size of an unoccupied storage space in the target storage space (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified.”); and 
prompting the user to deselect a portion of the to-be-restored data when the first size is greater than the third size (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified.” See Col. 4, lines 21-25 “the device may be configured to have at least a predetermined primary and secondary storage location. Portions of the plurality of data files may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup.” See Claim 15 of Ghoshal “wherein at least a portion of the plurality of data is sent to the second storage location in response to the first storage location being unavailable.” In view of Col. 4, lines 12-25, a user may select a secondary location to store a portion of files that would exceed storage capacity of a first location. Such teaching essentially teaches deselection of the portion of data that would exceed storage capacity of a first location, and storing the deselected portion into a second location.).

Regarding claim 8, Ghoshal teaches:
The data restoration method of claim 7, wherein before backing up the to-be-restored data, the data restoration method further comprises determining that the first size is not greater than the third size (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified” The prior art determines if size of the data to be backed up is less than or greater than the size of the location that the data will be copied to during the backup).

Regarding claim 9, Ghoshal teaches:
The data restoration method of claim 1, wherein before backing up the to-be-restored data, the data restoration method further comprises: 
creating a new partition in … memory of the terminal based on a fist size of the to-be-restored data, wherein the new partition is the target storage space (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. See Figures 2A-2D and Figure 3, in which a partition is created in one or a combination of a carrier partition, system partition, or removable memory based on if the data will exceed the capacity of any one of a carrier partition, system partition, or removable memory. Data is then stored to the target partition(s).); and 
further backing up, the to-be-restored data from the storage directory to the new partition (See rejection of claim 1 in view of Figures 2A-2D and Figure 3, in which data is backed up from an original user partition to one or a combination of a partition in a carrier partition, system partition, or removable memory.).

Ghoshal teaches the target storage space to be an unoccupied storage space in a memory partition(s) depicted in Figures 2A-2D. Ghoshal, however, does not teach the memory partition(s) to be read-only memory (ROM). Since ROM is conventional memory in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try storing the data in ROM, choosing from a finite number of identified, predictable solutions (i.e. memory types such as RAM, EEPROM, etc.), with a reasonable expectation of success;

Regarding claim 10, Ghoshal teaches:
The data restoration method of claim 9, wherein the new partition comprises an unoccupied storage space in a data partition in the ROM (See Figures 2A-2D in which the partition/unoccupied memory in the carrier partition, system partition, or removable memory will receive a copy of the user data to back up the user data).

Regarding claim 12, Ghoshal teaches:
The data restoration method of claim 1, further comprising: 
a correspondence between the to-be-restored data in the target storage space and the to-be-restored data in the storage directory; and 
further restoring the to-be-restored data from the target storage space to the storage directory according to the correspondence (See Col. 4, lines 9-12 “Once a device has been rebranded, the data that was relocated for preservation is automatically loaded back by copying or moving to the user memory partition.”).

Regarding claim 13, Ghoshal teaches:
The data restoration method of claim 1, wherein after performing the operation, the data restoration method further comprises: 
displaying a to-be-restored data list; 
obtaining, from the user, a third input for selecting second to-be-restored data from the to-be-restored data list; and 
restoring the second to-be-restored data to a second storage directory of the second to-be-restored data (See rejection of claim 1, in which Ghoshal teaches, obtaining from the user, a selection to backup user data before performing a factory reset, then restoring the user data to a storage directory. Under BRI, claim 13 essentially teaches performing the same methods as Ghoshal, and the methods disclosed/rejected in claim 1, but for another set of data directed to another storage directory, which is obvious as a mere duplication of steps, as the methods are essentially performed for another/second memory that a user may decide to backup.).

Regarding claim 30, Ghoshal teaches:
The data restoration method of claim 1, wherein before backing up the to-be- restored data, the data restoration method further comprises determining that the target storage space is an unoccupied storage space in a …memory when a first size of the to-be-restored data is less than a fourth size of the unoccupied storage space (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified” The prior art determines if size of the data to be backed up is less than or greater than the size of the location that the data will be copied to during the backup, then backing up the data in a first location and/or a second location based on the size of the data compared to an amount of unoccupied storage space available.).

Ghoshal teaches the target storage space to be an unoccupied storage space in a memory partition(s) depicted in Figures 2A-2D. Ghoshal, however, does not teach the memory partition(s) to be read-only memory (ROM). Since ROM is conventional memory in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try storing the data in ROM, choosing from a finite number of identified, predictable solutions (i.e. memory types such as RAM, ROM, etc.), with a reasonable expectation of success;

Regarding claim 31, Ghoshal teaches:
The data restoration method of claim 1, wherein before backing up the to-be- restored data, the data restoration method further comprises determining that the target storage space comprises a first unoccupied storage space in a … memory and a second unoccupied storage space in … memory when a first size of the to-be-restored data is greater than a second size of a first remaining space, is greater than a fourth size of a second remaining space, and is less than a sum of the second size and the fourth size (See Col. 4, lines 12-19 “In the event that at least some data files of the plurality of data files are moved to a location that is full or that would exceed capacity by storing the files, the files may be automatically routed to a different storage location. In an embodiment, a notification may be sent to the portable electronic device to indicate the change in storage location or requests approval to store the files in a location that was not previously specified.” See Col. 4, lines 21-25 “the device may be configured to have at least a predetermined primary and secondary storage location. Portions of the plurality of data files may be stored in multiple locations, or may be stored in multiple locations simultaneously as a backup.” See Claim 15 of Ghoshal “wherein at least a portion of the plurality of data is sent to the second storage location in response to the first storage location being unavailable.” The prior art teaches determining if more than one target storage spaces/partitions have unoccupied storage space that is greater or less than the amount of data to be stored. Essentially, the prior art teaches determining of more than one storage location has an amount of available memory large enough to store the backup data. Based on this determination, the data is stored in a storage partition, or portions of the data are stored into multiple partitions if a single partition is not large enough to store all of the data. Therefore, the system may determine that a first size of the data to be stored is greater than a second size of a first storage location, greater than a fourth size of a second storage location, but less than the combination of a second and fourth “unoccupied” storage size, then portion the data into multiple data portions to store the data into the first and second storage location since the combination of the unoccupied memory of the first and second storage location is large enough to store the entirety of the data.).

Ghoshal teaches the target storage space to be a first unoccupied storage space in a first memory partition and a second unoccupied storage space in a second memory partition depicted in Figure 3, blocks 306, 308, 310, 312 and 314 in combination with the rejection of claim 31. Ghoshal, however, does not teach the memory partition(s) to be read-only memory (ROM) and random-access memory (RAM). Since RAM and ROM are conventional memory in the art, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to try storing the data in ROM and RAM partitions, choosing from a finite number of identified, predictable solutions (i.e. memory types such as RAM, ROM, etc.), with a reasonable expectation of success;

Regarding claim 33, Ghoshal teaches:
The data restoration method of claim 2, wherein the candidate data further comprise an application (See Col. 5, line 29-35 “The plurality of user data files in the user memory partition may comprise a plurality of pieces of information including applications and related settings, as well as add-ons, hardware configurations, connectivity, software configurations, and at least one user profile which may comprise at least some pieces of information of the plurality of pieces of information.”).  

Regarding claim 37, Fair teaches:
The data restoration method of claim 4, wherein the marking comprises highlighting or darkening (See Figure 6, in which in response to user selection of the data, the data/icons are represented as being selected/checked/highlighted data that will be backed up and/or restored. Such selection/checked/highlighted representation of the data corresponds to the claimed second format.).

Claim 24 and claim 25 are rejected for the same reasons as claim 1. Claim 27 is rejected for the same reasons as claim 2. Claim 29 is rejected for the same reasons as claim 4. Claim 28 is rejected for the same reasons as claim 3.

Claims 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoshal in view of Fair in view of Hong (US Publication No. 2012/0311279).

Regarding claim 32, Hong teaches:
The data restoration method of claim 1, further comprising displaying a size of storage space occupied by each piece of the candidate data (See Figure 7 of Hong, which displays the size of the Hard drive and C drive occupied by the candidate data that may be backed up.).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data preservation system of Ghoshal and the data backup/recovery interface aspect of Fair with the data recovery method of Hong to optimize data recovery methods by user, by improving user access to data preservation capabilities via a user interface. Such combination would provide a smoother user experience when performing data backup and recovery, while still being able to retain desired data.

Regarding claim 34, Hong teaches:
The data restoration method of claim 4, further comprising displaying a dialog box to prompt the user to confirm the operation (See Figure 10A, Figure 10B and Figure 11.).  

Regarding claim 35, Hong teaches:
The data restoration method of claim 34, further comprising receiving, from the user in response to the dialog box, confirmation of the operation (See Figure 10A, Figure 10B and Figure 11.).  

Regarding claim 36, Hong teaches:
The data restoration method of claim 35, further comprising further performing the operation in response to the confirmation (See Figure 10A, Figure 10B and Figure 11.).  

Response to Arguments
Applicant’s arguments, filed March 21, 2022, with respect to the current amendments submitted on March 21, 2022 have been fully considered but are moot as they apply to the current amendments filed on March 21, 2022. After considering the current amendments filed on March 21, 2022, new grounds of rejection have been made in view of newly found prior art Fair. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 

/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139